Citation Nr: 0816980	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disability, 
other than cysts.

3.  Entitlement to service connection for a sinus disability, 
to include allergic rhinitis.

4.  Entitlement to service connection for residuals of a 
broken nose.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to a compensable disability rating for 
service-connected hemorrhoids.

8.  Entitlement to a compensable disability rating for 
service-connected gouty arthritis of bilateral ankles.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for coronary artery disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

An April 2003 rating decision denied entitlement to a 
compensable disability rating for service-connected 
hemorrhoids, and denied entitlement to service connection for 
a low back disability.  A notice of disagreement was filed in 
May 2003; a statement of the case was issued in August 2003; 
and, a substantive appeal was received in September 2003.  A 
January 2006 decision denied entitlement to a compensable 
disability rating for service-connected gouty arthritis of 
bilateral ankles, and denied service connection for 
hypertension, skin disability, sinus disability, and 
residuals of broken nose.  A notice of disagreement was filed 
in March 2006; a statement of the case was issued in 
September 2006; and, a substantive appeal was received in 
September 2006.  A July 2006 rating decision denied 
entitlement to service connection for pes planus, and denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease.  A notice of disagreement was filed 
in September 2006; a statement of the case was issued in 
October 2006; and, a substantive appeal was received in 
December 2006.  The veteran testified at a Board hearing in 
March 2008.

At the Board hearing, the veteran submitted medical 
documentation and waived RO review of such evidence.

As will be discussed in more detail below, the issue of 
entitlement to service connection for a skin condition has 
been certified on appeal.  The Board notes, however, that at 
the March 2008 hearing, the veteran's testimony solely 
consisted of problems related to cysts on his face, ear, and 
hip.  The Board notes that service connection is in effect 
for multiple cysts, rated noncompensably disabling, effective 
May 8, 2002.  Thus, the Board accepts such testimony as an 
inferred claim for an increased disability rating, and such 
claim is referred to the RO for appropriate action.

The issues of entitlement to a compensable disability rating 
for service-connected hemorrhoids; entitlement to a 
compensable disability rating for service-connected gouty 
arthritis of bilateral ankles; and, entitlement to 
compensation under 38 U.S.C.A. § 1151 for coronary artery 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will VA will notify the 
veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The veteran's hypertension was not manifested during 
active service or within one year of discharge from service, 
nor is current hypertension otherwise related to such 
service.

2.  A skin disability, other than cysts, was not manifested 
during active service, nor is a skin disability, other than 
cysts, otherwise related to such service.

3.  The veteran's sinus disability, to include allergic 
rhinitis, was not manifested during active service, nor is 
current sinus disability otherwise related to such service.

4.  A broken nose injury was not manifested during active 
service, nor are any residuals of broken nose otherwise 
related to such service.

5.  Degenerative changes of the lumbar spine are causally 
related to his active duty service.

6.  Preexisting mild pes planus was noted at the time of the 
veteran's entry into active duty service.

7.  There was no increase in the severity of the veteran's 
pes planus during his period of active duty service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Skin disability, other than cysts, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Sinus disability, to include allergic rhinitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Residuals of broken nose was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

5.  Degenerative changes of the lumbar spine were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

6.  Pes planus, fallen arches, and plantar fasciitis were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued prior to 
issuance of the respective rating decisions.  Specifically, 
an August 2002 VCAA letter was issued pertaining to the issue 
of service connection for low back prior to the April 2003 
and another VCAA letter was issued pertaining to this issue 
in July 2005.  A VCAA letter was issued in August 2005 
pertaining to the service connection issues of hypertension, 
skin, sinus, and residuals of broken nose, prior to issuance 
of the January 2006 rating decision.  A VCAA letter was 
issued in March 2006 pertaining to the service connection 
issue of pes planus, prior to issuance of the July 2006 
rating decision.  The VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  With regard to the claim of 
service connection for a low back disability, as will be 
discussed in more detail below, the Board has determined that 
service connection is warranted.  Therefore, any notice 
deficiency constitutes harmless error (see Bernard, supra), 
as section 5103(a) notice provisions have been satisfied, and 
if the veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the disability rating or effective date assigned to the 
award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  With regard to the 
other service connection claims, as the Board concludes below 
that the preponderance of the evidence is against entitlement 
to service connection for such claims, any questions as to 
the appropriate disability ratings and effective dates to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  At the 
March 2008 Board hearing, it was reported that the veteran 
had been awarded Social Security Administration (SSA) 
benefits for low back disability.  As such claim of service 
connection is being granted, the Board has determined that 
retrieving such records is unnecessary to adjudicate the 
service connection claim.  With regard to the other claims of 
service connection, it does not appear as if the SSA records 
will offer any additional evidence pertaining to the ultimate 
question, which is an etiological relationship to service; 
thus the Board finds that there will be no resultant 
prejudice to the veteran.  Bernard, supra.  As will be 
discussed in detail below, VA examinations were not conducted 
with regard to all of the claims of service connection, and 
the Board will discuss in detail below as to why such 
examinations are unnecessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
service connection issues on appeal.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Hypertension

An examination performed for induction purposes in November 
1974 reflects that the veteran's blood pressure reading was 
138/71.  Service medical records reflect blood pressure 
readings as follows:  June 1975 128/68; June 1975 120/64; 
July 1975 148/72; July 1975 120/64; October 1975 110/60; 
November 1975 130/70; December 1975 136/75; January 1976 
110/60; January 1976 116/78; May 1976 126/68; May 1976 
118/76; June 1976 114/62; July 1976 120/68; July 1976 124/84; 
December 1978 102/60.  Service medical records do not reflect 
a diagnosis of hypertension.  An examination performed for 
separation purposes in October 1976 reflects a blood pressure 
reading of 118/64.  On a Report of Medical History, the 
veteran checked the 'No' box for high or low blood pressure.  

Private medical records reflect an initial diagnosis of 
hypertension in March 1998.  A May 2004 VA outpatient 
treatment record reflects that the veteran's blood pressure 
was elevated, and that for the previous one and a half years 
clinical records showed elevated blood pressure readings.  
Subsequent records reflect a diagnosis of hypertension.

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that his current 
hypertension is due to his active service.  Moreover, 
although hypertension is among the chronic diseases subject 
to presumptive service connection under the provisions of § 
3.307(a), there is no medical evidence of record to show that 
the veteran's hypertension was manifested to a compensable 
degree within the one-year presumptive post-service period.  

In consideration of the blood pressure readings documented in 
service, none of the readings reflect high systolic or 
diastolic pressure.  Service medical records do not reflect a 
diagnosis of hypertension, or any problems related to high 
blood pressure.  This objective evidence supports a finding 
that the veteran did not have high blood pressure or 
hypertension upon separation from service.  Upon review of 
the post-service medical records, the first indication of 
hypertension was in or about 1998.  Accordingly, a diagnosis 
of hypertension was not rendered within the one year 
presumptive window.  The evidence of record does not contain 
any references to treatment for hypertension prior to 1998.

The Board acknowledges that the veteran has not been afforded 
a VA examination to assess the etiology of his hypertension.  
The Board finds, however, that a VA examination is not 
necessary to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the medical evidence does not establish that the 
veteran suffered "an event, injury or disease in service," 
with regard to hypertension, so it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran as a 
layperson is not competent to diagnose hypertension, and to 
the extent that he may be asserting that hypertension was 
medically diagnosed during service, such assertion is 
contradicted by the evidence.  Moreover, given the absence of 
any competent evidence of hypertension for over two decades 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).  

There is otherwise no medical evidence to support an 
etiological relationship of his currently diagnosed 
hypertension to his period of active service.

The Board has considered the veteran's own lay statements to 
the effect that his hypertension is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The negative clinical and documentary 
evidence post-service for over 20 years is more probative 
than the remote assertions of the veteran.  The lack of 
continuity of treatment may bear in a merits determination on 
the credibility of the evidence of continuity of symptoms by 
lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In summary, there is no probative evidence of hypertension 
during his active service.  Thus, service connection for 
hypertension is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Skin disability other than cysts

As noted in the introduction, service connection is already 
in effect for multiple cysts.  Specifically, a January 2005 
rating decision granted entitlement to service connection for 
multiple cysts, assigning a noncompensable disability rating, 
effective May 8, 2002.  Such grant was allowed on the basis 
that service medical records showed treatment for cysts 
during service, to include a left ear cyst in December 1975, 
cysts behind both ears in April and May 1976, and a cyst on 
the left buttock in August 1976.  Post-service medical 
records reflect treatment for cysts in the nostril, left 
cheek area, and ears.

In August 2005, the veteran filed a claim of service 
connection for a "skin condition" but did not provide any 
further clarification as to the type of skin condition 
claimed.  The January 2006 rating decision denied entitlement 
to service connection for "skin condition" on the basis 
that his cysts incurred during service are not chronic 
disabilities.  Such rating determination was in error, as the 
RO had previously determined that service connection was 
warranted for multiple cysts.  The veteran perfected an 
appeal with regard to such denial.  At the March 2008 Board 
hearing, the veteran testified that he has incurred cysts on 
his face, ear, and hip.  Service connection, however, is 
already in effect for multiple cysts, and the veteran did not 
offer any testimony with regard to any other skin condition 
claimed.  The veteran submitted medical documents in support 
of his claim, however, such treatment records simply reflect 
treatment for cysts and boils.  

The Board has reviewed the veteran's service medical records 
in detail and acknowledges treatment for the cysts.  The 
veteran was also treated for a rash in the groin area in June 
1975.  The post-service medical evidence, however, does not 
reflect that the veteran has a chronic disability of a groin 
rash, and it does not appear that the veteran is claiming any 
such chronic disability.  In January 2007, the veteran 
underwent a biopsy of keratosis of the right neck.  Service 
medical records are devoid of a diagnosis of or treatment for 
keratosis, and there is no medical evidence to support that 
any such post-service diagnosis is etiologically related to 
service.  

As discussed it appears that the veteran's complaints of a 
skin disability relate to the recurrence of cysts, and 
service connection has already been established for such 
disability.  The Board does not have jurisdiction to consider 
entitlement to an increased disability rating, as such issue 
was certified on appeal as entitlement to service connection.  
A claim for an increased rating has been referred to the RO 
for appropriate consideration.  

Sinus disability

A March 1975 service medical record reflects complaints of a 
cold for 3 weeks with symptoms of coughing and blood.  He 
denied a sore throat and a stuffy or runny nose.  He 
complained of pain in the bronchi region.  The examiner 
prescribed robitussin.  In June 1975, the veteran complained 
of a sinus headache for 1 day, and complained of a cold for 3 
days with a cough.  A Report of Medical History completed by 
the veteran in October 1976 reflects that he checked the 'No' 
box with regard to 'chronic or frequent colds' and 
'sinusitis.'  The October 1976 separation examination 
reflects that his sinuses were clinically evaluated as 
normal.

Private medical records reflect a notation of allergies in 
2001, and a diagnosis of allergic rhinitis in 2004.  

Although it is apparent that the veteran currently suffers 
from allergies and allergic rhinitis, there is no medical 
evidence to support an etiological relationship to service.  
Service medical records reflect treatment for a sinus 
headache, however, he was also suffering from a cold.  
Service medical records do not reflect any diagnosis of a 
chronic sinus disability, or any treatment for allergies.  
Moreover, on separation his sinuses were clinically evaluated 
as normal, and he denied having sinusitis.  A trained 
military medical examiner found the veteran's nose to be 
clinically normal at that time, demonstrating that in the 
examiner's medical opinion there was no abnormality at that 
time.  Post-service medical records do not reflect any 
symptomatology that could be indicative of a sinus problem 
until 2001, approximately 25 years after separation from 
service.  A normal separation examination pertaining to his 
sinuses constitutes sufficient competent evidence of no 
disability, especially in light of the lack of continuity of 
symptomatology for 25 years.  The lack of continuity of 
treatment may bear in a merits determination on the 
credibility of the evidence of continuity of symptoms by lay 
parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

The competent evidence of record, in the form of service 
medical records, do not show chronic sinusitis during 
service.  In fact, the veteran denied such at the time of 
separation examination, and his sinuses were clinically 
evaluated as normal showing that in the opinion of medical 
personnel, no chronic sinus disability was present at that 
time.  This evidence argues against a finding that the 
veteran suffered "an event, injury or disease in service," 
and it is therefore not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of a 
sinus disability in service.  

In summary, there is no probative evidence of a chronic sinus 
disability or allergies during his active service.  An 
initial notation related to allergies was not documented 
until over two decades after separation from service.  Thus, 
service connection for a sinus disability, to include 
allergic rhinitis, is not warranted.  This is a case where 
the preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, supra.  

Residuals of a broken nose

The veteran claims that during basic training in service, he 
fell and broke his nose.  He claims that he had to have 
rhinoplasty surgery due to breaking his nose in two places.  

Service medical records do not reflect complaints of or 
treatment related to a broken nose.  Service medical records 
reflect that he sprained his left ankle; but such record does 
not reflect any injury to the face or nose.  The October 1976 
separation examination reflects that his nose was clinically 
evaluated as normal.

Post-service private medical records reflect that in March 
2001, the veteran sought treatment with Andrew J. Lehr, M.D., 
an otolaryngologist.  He complained of nasal airway 
obstruction for the last several years, and reported that his 
snoring had gotten worse and he was having intermittent gasps 
and pauses consistent with sleep apnea.  Dr. Lehr's 
impression was obstructive sleep apnea syndrome and indicated 
that such condition appeared to be mostly due to deviated 
septum and elongated palate.  In April 2001, the veteran 
sought treatment with Robert R. Springer, M.D., F.C.C.P., a 
pulmonologist, and after an evaluation, the impression was 
obstructive sleep apnea syndrome, severe with cranial facial 
abnormalities.  In May 2001, the veteran underwent 
septoplasty, tubinoplasty and UPPP for sleep apnea and nasal 
airway obstruction with deviated septum and hypertrophic 
turbinates.  

Correspondence dated in August 2004 from Dr. Lehr, states the 
following:

The veteran contacted me in regard to 
previous nasal and septal fracture.  He 
feels like this was secondary to an 
injury he sustained while in military 
service.  Apparently he had taken a fall 
during a hike and had significant trauma 
to his ankle as well as his face.  Since 
that point he had noted some troubles 
with nasal airway obstruction.  I had 
seen [the veteran] in 2001, at which time 
he was having nasal obstructive symptoms 
as well as other signs and symptoms of 
sleep apnea.

He underwent a septoplasty to correct a 
badly deviated nasal septum.  Certainly 
his history of facial nasal trauma could 
have been the cause of his badly deviated 
septum.  The degree of obstruction in the 
nose was significant enough to preclude 
use of a nasal CPAP machine necessary for 
treatment of his sleep apnea.

The veteran has claimed that he sustained a broken nose 
during service; however, service medical records do not 
reflect any such complaints or treatment.  The Board notes 
that service medical records do reflect treatment for many 
different complaints and problems, thus if the veteran had 
broken his nose incurring "significant trauma" to his face 
then it is likely that he would have sought treatment related 
to his nose.  He claims that he injured his ankle and nose 
during the same incident; however, service medical records 
only reflect treatment related to the ankle.  Even if he did 
sustain injury to the nose during an incident in service, his 
separation examination reflects that his nose was clinically 
evaluated as normal.  The veteran has reported problems 
related to his deviated septum for many years; however, he 
did not seek treatment until March 2001, approximately 25 
years after separation from service.  Moreover, upon seeking 
private medical treatment, the veteran did not report any in-
service injury to his nose, and the 2001 medical records do 
not reflect that his deviated septum was as a result of any 
trauma to the nose or face.  The veteran did not discuss any 
claimed residuals of a broken nose until over 3 years after 
the completed septoplasty.  

While acknowledging the August 2004 opinion of Dr. Lehr, it 
is clear that such opinion of an etiological relationship to 
service was based solely on the veteran's self-reported 
history which is not supported by the objective evidence of 
record.  Dr. Lehr references "significant trauma" to the 
veteran's face and opines that such history of facial nasal 
trauma could have been the cause of his badly deviated 
septum.  As discussed, however, service medical records are 
devoid of any injury to the nose or face.  It is apparent 
that the physician's opinion was based on history supplied by 
the veteran and is not substantiated by the veteran's service 
medical records, which have a high probative value.  The 
Court has determined that history which the veteran provides 
does not transform that history into medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the 
veteran's self-reported history was provided decades after 
the claimed injury and at a time when he had a claim for VA 
benefits with the potential for pecuniary gain.  The clinical 
records do not support the veteran's current allegations or 
the physician's opinion. The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 
61 (1993).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and finds that such is not required in order 
to make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As a layperson, the veteran is certainly 
competent to report that he injured his nose during service.  
However, the contemporaneous service medical records do not 
support his assertion of a nose injury.  The Board does not 
find the veteran's account to be credible regarding a nose 
injury since the very service medical records where one would 
expect such an injury to be recorded are silent except for 
reference to an ankle injury.  In sum, the evidence does not 
establish that the veteran suffered "an event, injury or 
disease in service," with regard to his nose, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Absent such evidence, the Board finds that it is unnecessary 
to require the veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a nose injury in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until over 20 
years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).

Although the veteran asserts incidents in service that he 
contends caused his deviated septum and sleep apnea, the 
Board finds that the preponderance of the evidence argues 
against such contention.  A trained military medical examiner 
found the veteran's nose to be clinically normal at that 
time, demonstrating that in the examiner's medical opinion 
there was no abnormality at that time.  Service medical 
records do not otherwise document the claimed inservice 
injury reported by the veteran and referenced by Dr. Lehr in 
his opinion.  In sum, the veteran's current contentions and 
much of the factual predicate relied upon by Dr. Lehr is 
totally inconsistent with the veteran's statements on 
separation examination and the medical findings at that time.

While the veteran's statements and testimony have been 
considered, as have the lay statements from his spouse, such 
statements alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his or her 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms, but such statements pertaining to a 
broken nose are unsupported by the objective evidence of 
record.  Moreover, laypersons are not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In short, after reviewing the overall record the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for residuals of broken nose.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Low back disability

A July 1975 service medical record reflects the veteran's 
complaints of back pain.  There was mild tenderness in the 
area of L1.  He strained his back while working, and reported 
constant throbbing pain to the area.  The impression was back 
sprain.  Four days later, he sought follow-up treatment.  A 
physical examination was within normal limits and there was 
no joint tenderness.  The impression was back pain, mild.  In 
July 1976, he complained of developing low back pain after 
lifting boxes.  No diagnosis is reflected.  An October 1976 
separation examination reflects that his spine, 
musculoskeletal, was clinically evaluated as normal. 

At an August 2004 RO hearing, the veteran testified that he 
injured his back during a fall in service, in which he also 
injured his ankle.

In September 2004, the veteran underwent a VA examination.  
He reported that he injured his lower back lifting a 
biohazard container while in the military in 1974, and 
multiple times thereafter.  He complained of continued back 
pain.  Upon physical examination, the examiner diagnosed 
mechanical low back pain and opined that it was secondary to 
previous lumbosacral strain while in the military.

Correspondence dated in February 2008 from Masaki Oishi, 
M.D., states that he has treated the veteran as a 
neurological surgeon since March 2006.  He was diagnosed with 
chronic lumbalgia secondary to lumbar disc protrusion and 
degenerative disease that did not improve significantly with 
conservative management.  He underwent lumbar decompression 
and instrumented fusion of his lumbar spine in October 2006.  
Dr. Oishi noted that the veteran has reported that his back 
problems began many years ago while serving in the military, 
as early as 1974 and 1975.  On his initial office visit he 
described an incident around that time when he hurt his back.  
Dr. Oishi noted review of the veteran's service medical 
records and found documents to support his claim of 
developing lower back pain as a result of heavy lifting he 
performed as part of his duties.  Dr. Oishi noted that the 
veteran was examined in 1976 for recurrent lower back pain.  
Based on the materials made available and reconstructing the 
sequence of events in the past, Dr. Oishi opined that the 
veteran's lower back pain was likely a result of his 
performing heavy lifting as part of his military duties.  He 
has since developed more chronic lower back pain that 
fluctuated in intensity and culminated in being referred for 
neurosurgical evaluation and treatment.

As detailed hereinabove, it is clear that the veteran has 
undergone post-service treatment for low back disability, to 
include mechanical back pain, chronic lumbalgia secondary to 
lumbar disc protrusion, and degenerative disc disease.  The 
September 2004 VA examiner reviewed the claims folder, 
conducted a physical examination, and concluded that his 
mechanical back pain is secondary to previous lumbosacral 
strain in service.  Likewise, the veteran's treating 
physician Dr. Oishi noted review of the veteran's service 
medical records pertaining to the complaints of back pain, 
and concluded that his current lower back pain is likely a 
result of heavy lifting performed during service.  The 
medical opinions of record certainly do not lead to a clear 
finding that the veteran's current low back problems are due 
to service.  The Board finds the long period of time between 
service and the first complaints of and treatment related to 
the low back pain to be somewhat troublesome.  However, in 
view of the September 2004 and February 2008 opinions of 
record, the Board is compelled to find that there is at least 
a state of equipoise of the positive evidence and the 
negative evidence as to the low back etiology.  Accordingly, 
service connection is warranted.  38 U.S.C.A. § 5107(b).  

Pes planus

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran is claiming entitlement to service 
connection for pes planus, actually claimed as fallen arches.  
The record demonstrates that the veteran's entrance 
examination report from November 1974 expressly noted mild 
pes planus. Thus, the veteran is not entitled to the 
presumption of soundness as to this disorder.

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disability was aggravated 
during active duty service.  

Service medical records do not reflect any complaints of or 
treatment related to his pes planus.  At the March 2008 Board 
hearing, the veteran specifically denied seeking any 
treatment for his arches, and stated that he only sought 
treatment for his ankles.  The October 1976 separation 
examination reflects that his feet were clinically evaluated 
as normal.

As indicated earlier, service connection is in effect for 
gouty arthritis of the ankles.

In December 2005, the veteran underwent a VA examination to 
assess his gouty arthritis of the ankles.  Upon physical 
examination, the pertinent diagnoses were gout, chronic right 
foot mostly controlled with Allopurinol; exogenous obesity; 
and, plantar fasciitis bilateral.  The examiner explained 
that the veteran's subjective complaints did not really fit 
the pattern that is seen in most people who have gout.  The 
joints were normal in all of the toes in both feet.  He 
appeared to have pain beneath the heads of the fourth and 
fifth metatarsals in both feet, right foot more prominently 
than left and the examiner stated that this appeared to be 
due to plantar fasciitis.  He uses work boots that have arch 
supports and they help.  The examiner opined that his 
symptoms were not likely secondary to gout but rather 
secondary to plantar fasciitis and obesity.

A January 2006 VA outpatient treatment record reflects 
assessment of ingrown hallux, and painful hyperkeratosis.  On 
objective examination of his gait, he pronated and had 
noticeable pes planus.  

A January 2007 VA examination report reflects that a 
bilateral foot exam showed bilateral fallen arches.  There 
were no abnormalities of either foot or ankle.  

After reviewing the evidence of record, the Board finds that 
there is no persuasive evidence to suggest any increase in 
the severity of the veteran's pes planus during his active 
duty service.  It is clear that the veteran had mild pes 
planus upon entry into service.  Service medical records do 
reflect that he injured his ankles; however, such records do 
not reflect any complaints or treatment related to his pes 
planus.  Moreover, upon separation from service, his feet 
were clinically evaluated as normal.  

It is clear that current objective examinations have 
identified pes planus, fallen arches and plantar fasciitis.  
Again, service medical records are completely devoid of any 
complaints or treatment related to his pre-existing pes 
planus, and such current diagnoses were rendered over 29 
years after separation from service.  The veteran has not 
presented any evidence to support his claim that his pes 
planus was aggravated during service.  

The service medical records which show no complaints or 
treatment for pes planus constitute sufficient competent 
evidence to decide the claim.  In other words, absent such 
evidence, the Board finds that it is unnecessary to require 
the veteran to report for a VA medical examination or to ask 
a medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the incurrence of aggravation of his pre-existing 
pes planus in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until over 20 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility).

In reaching this decision, the Board has considered the 
veteran's assertions that his pes planus was aggravated 
during service, however the preponderance of the evidence is 
against his claim.  It follows that there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is not 
warranted.  Entitlement to service connection for skin 
disability, other than cysts, is not warranted.  Entitlement 
to service connection for sinus disability is not warranted.  
Entitlement to service connection for residuals of broken 
nose is not warranted.  Entitlement to service connection for 
pes planus is not warranted.  To this extent, the appeal is 
denied.

Entitlement to service connection for degenerative changes of 
the lumbar spine is warranted.  To this extent, the appeal is 
granted.




REMAND

The veteran has recently been awarded SSA benefits related to 
the low back.  To ensure a complete record for purposes of 
assigning an evaluation for low back disability, the RO 
should associate such records with the claims folder.

Hemorrhoids

In light of the veteran's testimony pertaining to recurrent 
hemorrhoids, the veteran should be afforded a VA examination 
to assess the current severity of his hemorrhoids.

Gouty arthritis of the ankles

The Board notes that the medical evidence is inconsistent as 
to whether the veteran's complaints pertaining to the ankles 
and feet are manifestations of his service-connected gout, or 
manifestations of other nonservice-connected disabilities to 
include his pes planus and plantar fasciitis.  A January 2007 
VA examination indicated no evidence of gout; however, 
private medical records reflect a flare-up of gout in July 
2007.  The veteran also testified that he had a flare-up of 
gout in January 2008 and sought treatment with his private 
physician, Dr. Browder; however, such record has not been 
associated with the claims folder.  The RO should request 
such current treatment records from Dr. Browder.  Thereafter, 
the veteran should be scheduled for a VA examination to 
assess the nature and severity of his service-connected gouty 
arthritis of the ankles, to include distinguishing any 
symptomatology due to his gouty arthritis as opposed to any 
other nonservice-connected foot disability.

With regard to his increased rating claims, the Board also 
notes that during the pendency of this appeal, on January 30, 
2008, the Court issued a decision in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which outlined the 
notice requirements for an increased-compensation claim under 
38 U.S.C.A. § 5103(a).  Since the Board is remanding this 
case for other matters, it is reasonable for the RO to give 
additional VCAA notice to comply with Vazquez.  

1151

With regard to the issue of entitlement to compensation for 
coronary artery disease pursuant to 38 U.S.C.A. § 1151 for 
disability, the Board believes that a medical examination 
with an opinion is required for proper appellate review.  The 
veteran claims that upon completion of a June 2004 VA stress 
test, such was indicative of ischemia and the examiner 
requested a nuclear test.  Such nuclear test was never 
completed, and subsequent appointments with his private 
medical providers reflect a diagnosis of coronary artery 
disease and the need for a stent procedure performed in July 
2004.  The veteran appears to claim that the failure to 
follow through with the nuclear test resulted in his coronary 
artery disease and/or having to undergo the stent procedure.  
As there is no medical evidence of record addressing the 
question of the most likely etiology of the veteran's claimed 
disability, a medical examination with such an etiology 
opinion is necessary for proper appellate review of the 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should request the veteran's 
Social Security Administration (SSA) 
records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The RO should request all pertinent 
records from Dr. J. Bond Browder, M.D., 
to include the January 2008 treatment 
records.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  Schedule the veteran for a VA 
examination to address the severity of 
any current hemorrhoids.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported.  The 
examiner should assess whether any 
detected hemorrhoids are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences, and whether the veteran has 
persistent bleeding with secondary 
anemia, or fissures.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected 
hemorrhoid disability on the veteran's 
ability to work, and provide supporting 
rationale for this opinion.

5.  Schedule the veteran for a VA 
examination to address the severity of 
any current gouty arthritis of the 
ankles.  It is imperative that the claims 
file be made available to and reviewed by 
the examiner in connection with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  The examination report should 
include objective findings pertaining to 
the ankles to include range of motion 
findings, and whether any limitation of 
motion is moderate or marked.  The 
examiner should offer an opinion as to 
the amount of exacerbations of gout per 
year, and assess whether such gout 
results in weight loss and anemia 
productive of severe impairment of health 
or severely incapacitating exacerbations.  
The examiner should attempt to 
distinguish the symptomatology associated 
with his gouty arthritis of the ankles, 
opposed to any other foot or ankle 
disability.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected gouty arthritis 
of the ankles on the veteran's ability to 
work, and provide supporting rationale 
for this opinion.

6.  The veteran should be afforded an 
examination by an appropriate VA 
physician for the purpose of determining 
whether the veteran has any current 
disability, to include coronary artery 
disease or any residuals thereof.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  
After examination of the veteran and 
review of the claims file, the examiner 
is to express an opinion as to:

a) Is it at least as likely as not (a 50 
percent probability or greater) that the 
veteran incurred a chronic cardiovascular 
disability or suffered additional 
cardiovascular disability as a result of 
treatment rendered at the VA in 2004?  If 
so, please describe the degree of 
additional disability.

b)  Is it at least as likely as not (a 50 
percent probability or greater) that the 
veteran incurred a chronic cardiovascular 
disability or suffered additional 
cardiovascular disability as a result of 
VA's failure to treat and/or follow-up 
with treatment, to include a nuclear 
test.  

c)  If additional disability did result 
from the treatment or lack thereof, the 
examiner should offer an opinion as to 
whether the proximate cause of any such 
disability or aggravation was the result 
of either (i) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA facility care or medical 
treatment or (ii) an event not reasonably 
foreseeable.  

A complete rationale for the opinions 
expressed should be provided.

7.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran should then 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


